Citation Nr: 0735276	
Decision Date: 11/08/07    Archive Date: 11/26/07	

DOCKET NO.  04-11 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
diagnosed alternatively as asthma, reactive airway disease, 
or restrictive lung disease.


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from March 1973 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  The veteran testified before the 
undersigned at a video conference hearing in January 2005.  
The case was then remanded by the Board for evidentiary 
development in December 2005.  All development on remand was 
completed, including the conduct of a VA examination with 
claims folder review and diagnostic studies.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Upon completion of all development requested on remand and 
issuance of Supplemental Statements of the Case, the appeal 
was returned to the Board.  In June 2007, the veteran was 
informed that the acting Veterans Law Judge (VLJ) who 
conducted his January 2005 video conference hearing was no 
longer associated with the Board, and was offered the 
opportunity to request another hearing before a VLJ, but he 
failed to respond.  In the interim, the undersigned acting 
VLJ, who conducted the January 2005 video hearing, has 
returned to the Board.  The case is now ready for appellate 
review.  


FINDING OF FACT

The veteran's respiratory disorder, alternatively diagnosed 
as asthma, reactive airway disease, or restrictive lung 
disease, manifested over 20 years after he was separated from 
service, and a preponderance of the competent and objective 
medical evidence on file is against a finding that the 
veteran's respiratory disability was either caused or 
aggravated by any incident, injury, disease or exposure to 
toxins during active military service. 


CONCLUSION OF LAW

The veteran's respiratory disorder, alternatively diagnosed 
as asthma, reactive airway disease, or restrictive lung 
disease, was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.306 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  VCAA requires VA to notify 
claimants of the evidence necessary to substantiate their 
claims, and to make reasonable efforts to assist veterans in 
obtaining such evidence.  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.

The veteran was not provided notice with respect to 
assignment of a disability rating or establishment of an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 491 (2006).  Nevertheless, because the Board has herein 
denied the veteran's claim for service connection, the rating 
and effective date aspects of this claim are moot.  
Accordingly, the Board finds no prejudicial error in 
proceeding with final appellate consideration of the claim at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The veteran was provided initial formal VCAA notice in August 
2002, prior to the issuance of the November 2002 adverse 
rating decision now on appeal.  This notice informed him of 
the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, and the evidence VA 
would collect on his behalf.  Although the veteran was not 
explicitly requested to provide any evidence in his 
possession, he was informed that it was his responsibility to 
ensure that VA received any evidence not in the possession of 
the Federal government; this would necessarily include 
submitting any relevant evidence in his possession.  Thus, 
the failure to use the exact language of 38 C.F.R. 
§ 3.159(b)(1) with respect to this "fourth element" was 
harmless, non-prejudicial error, if error at all.  The 
veteran was provided supplemental VCAA notice in March 2005, 
which again met the requirements of 38 C.F.R. § 3.159(b)(1), 
and the claim was readjudicated in supplemental statements of 
the case dated in March 2006, September 2006, and March 2007.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Supplemental VCAA notice was completed after prior to the 
initial adjudication, and the claims have been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
service medical records, service personnel records, reports 
of private treatment, and reports of VA examinations.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has reviewed 
such statements and concludes that he has not identified 
further relevant available evidence not already of record.  
The veteran submitted certain private treatment records, and 
the veteran was provided a VA examination with a review of 
the claims folder and a clinical opinion, consistent with the 
requirements of 38 U.S.C.A. § 5103A(d).  In March 2006, the 
veteran returned a VCAA notice response indicating that he 
had no additional information or evidence to submit and 
requested that VA decide his claim as soon as possible.  All 
known available relevant evidence has been collected for 
review, and the VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  



Law and Regulations

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Every veteran shall be taken to have been in sound condition 
when examined and enrolled for service, except as to defects 
or disorders noted at the time of examination, or when clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  Only such conditions as 
are recorded in examination reports are considered as noted.  
38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Background

The veteran filed his original claim for VA disability 
compensation in July 2002, 27 years after he was separated 
from military service.  In that claim, he wrote that he had 
"allergy-induced asthma that developed 4 plus years ago."  He 
wrote that he believed this had been caused by his exposure 
to asbestos fibers while working aboard the USS Towers (DDG-
9) during a refit of that ship completed in California.  In 
subsequent written statements, he wrote that he worked aboard 
the USS Towers as a machinist's mate in the main engine 
compartments during the refit, which was completed during a 
period of eight months, from approximately November 1973 to 
August 1974.  He wrote and testified that this refit involved 
a massive tear-out of insulation, bilge scraping and other 
industrial repair which exposed him to asbestos fiber and 
other toxins or solvents including lead-based paint and 
lubrication oils.  He reported that he had no family history 
of asthma.  In his VA Form 9, the veteran wrote that the 
exposure to asbestos and other airborne toxins aggravated his 
preexisting allergies to a point that triggered the onset of 
his asthma years after service separation.  The veteran later 
testified that he felt that these multiple exposures during 
service weakened his lungs and caused scar tissue which made 
him more susceptible to allergens over time.

During his April 1973 enlistment physical examination, the 
veteran positively endorsed a preservice history of hay fever 
and allergies to hay, grass, ragweed, and mold and indicated 
that he had been receiving allergy shots for five years.  His 
symptoms were noted to be much improved.  It was also noted 
that there was no history of asthma.  These comments were 
provided by a reviewing physician in the veteran's enlistment 
medical history examination report.  On physical examination 
in April 1973, clinical evaluation of the veteran's nose, 
sinuses, lungs and chest was normal.

The service medical records do not include any evidence of 
treatment or diagnosis for lung disease, allergies, or 
asthma.  In September 1974, it was noted that he had "No 
Known Allergies."  (Quotes in original.)  The veteran was 
noted to have one or two episodes of the flu syndrome, but 
there is no evidence showing that he sought or required 
treatment for allergies, asthma, or other respiratory 
problems during service.  The separation examination is 
silent for any respiratory condition, and a chest X-ray was 
within normal limits.

The service personnel records document that the veteran 
received training with the US Navy as a machinist's mate, and 
indicate that he was assigned aboard the USS Towers from 
September 1973 through May 1975.  The service personnel 
records do not document exposure to asbestos or other toxic 
substances.  

There is no evidence that the veteran sought or required 
treatment for allergy, hay fever, or other respiratory 
problems for many years after service.  The veteran's initial 
consultation with an allergy specialist (Dr. S.) in September 
1998 included findings of moderate asthma (mixed 
extrinsic/intrinsic), and perennial mixed rhinitis (seasonal 
allergic rhinitis and perennial allergic rhinitis to cat and 
dog dander, molds, dust mites, and insect sting sensitivity).  
The veteran was provided oral medication and inhalers.  A 
questionnaire completed by the veteran in at this time 
indicated that he had asthma and breathing problems of 
moderate severity with onset at age 42, which would have been 
in 1996.   He also reported sinus trouble and hay fever 
commencing at age five.  

A January 2002 record of private treatment with Dr. R. 
indicates that the veteran had a four-year history of asthma.  
It was specifically noted that he "smoked on and off 10-
15 yrs. ago . . . ." 

In March 2004, Dr. S. wrote that in reviewing the veteran's 
medical history, in his medical opinion, it was "possible 
that [the veteran's] asthma may have been caused or at least 
aggravated by his exposure to asbestos or other irritants 
during military service."  In February 2005, Dr. S. wrote 
that the consistent inhalation of industrial irritants over 
time would have caused abrasion to the lung tissue and the 
resultant scarring would have increased the surface area for 
pollens and other triggers to accumulate, thereby 
exacerbating the pre-existing allergic condition.  He wrote 
that the veteran had no family history of asthma and the fact 
that the veteran "has never been a smoker are factors that 
should not be ignored."  He concluded that it was "most 
likely that his condition may have been caused, or at least 
directly aggravated by his exposure to asbestos and other 
industrial irritants during his military service."

Pursuant to the Board's December 2005 remand of this case, 
the veteran was provided a VA examination in June 2006.  His 
complete claims folder was made available to the doctor for 
review in conjunction with the examination, and the examiner 
indicated that the claims file was reviewed.  In taking the 
veteran's personal history, the physician wrote that it was 
unclear to which toxic chemicals the veteran claimed to have 
been exposed.  The veteran reported that he quit tobacco 
28 years earlier.  Pulmonary function studies and a CT-scan 
of the lungs and surrounding organs were conducted in 
connection with the examination.  

The high resolution CT scan of the veteran's chest was 
interpreted to reveal that the veteran's lungs were clear 
with no pulmonary nodules, mass or consolidation.  There was 
no interstitial lung disease, bronchiectasis or cystic 
changes.  There were no calcified pleural plaques, the airway 
was patent, and there was no pleural effusion present.    The 
overall impression was an unremarkable appearance of the 
lungs with no interstitial lung disease and no radiographic 
evidence of asbestos exposure.

After taking a detailed history, performing a physical 
examination of the veteran, and reviewing the pulmonary 
function test results, the VA examiner pointed out that the 
veteran's own history and the evidence on file indicated 
respiratory symptoms of shortness of breath and cough that 
began approximately 23 years after military service.  He 
wrote that toxic volatile chemicals could cause reactive 
airway dysfunction syndrome, but that this typically occurred 
soon after exposure.  He reported that the veteran's symptoms 
were consistent with asthma, but it was difficult for him to 
implicate a toxic exposure as a cause, because his symptoms 
began approximately two decades after his reported exposure.  
He opined that it was unlikely that exposure to toxic 
chemicals contributed to the veteran's asthma.  He also 
specifically wrote that he was unaware of any medical causal 
connection between asbestos and asthma.  He disagreed with 
Dr. S's assessment that the veteran had asthma that was 
exacerbated by asbestos.  He wrote that the veteran's 
pulmonary function studies were not consistent with asthma, 
but more consistent with a restrictive lung disease.  He 
wrote that this could be consistent with asbestos exposure, 
except that he heard no crackles on examination and the 
veteran's DLCO corrected for alveolar volume was within 
normal limits, which he would expect to be decreased in 
patients with significant interstitial lung disease due to 
asbestosis.  He initially concluded that there was 
insufficient evidence to determine whether the veteran had 
asbestos-related lung disease--however, upon reviewing the 
CT-scan, he further noted that the imaging showed no evidence 
of asbestosis or interstitial lung disease.

Analysis

Upon entry into service the veteran provided a preservice 
history of hay fever and ordinary allergies, documented in 
the physical examination history provided for enlistment.  
However, physical examination of the respiratory system upon 
entry into service and at discharge from service was silent 
for any respiratory disorder,   and there is no evidence of 
treatment or diagnoses of allergies, asthma, or restrictive 
lung disease during service.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In the complete 
absence of any evidence of any allergy symptoms, or any 
required or routine treatment for allergies or any other 
respiratory disorder during service, and no finding of a 
respiratory disorder at discharge from service, there is no 
evidence to support a finding that an allergy or hay fever 
disorder began during service or, if it pre-existed service, 
increased in severity beyond ordinary progress during 
service.  The Board further notes that the veteran does not 
contend that his pre-service allergies were symptomatic or 
were aggravated during service, but rather that his pre-
existing allergies combined with his in-service exposure to 
toxic chemicals and asbestos during service resulted in the 
onset of asthma many years after service.

The service personnel records coupled with the veteran's 
consistent written statements and testimony, make it clear 
that he worked as a machinist's mate below decks in the 
engine spaces of the USS Towers during a major refit of that 
ship for a period of some eight months during his enlistment.  
The RO has conceded, and the Board concurs, that the veteran 
likely was exposed to some amount of asbestos fiber during 
this period.  Dr. S. has opined that the veteran currently 
has asthma that may have been caused "or at least 
aggravated" by the veteran's exposure to asbestos or other 
irritants during his military service.  Dr. S. provided no 
rationale for his opinion.

Whether the correct diagnosis for the veteran's current 
condition is asthma, some other form of reactive airway 
disease, restrictive airway disease, or some combination 
thereof, the Board finds the results of the June 2006 VA 
examination to be of the very high probative weight in this 
case as to whether any such condition is related to service.  

As to whether the veteran's current lung disease may be 
asthma due to exposure to asbestosis, the June 2006 VA 
examiner asserted that he was not aware of exposure to 
asbestos causing asthma.  The VA examiner further opined that 
if the veteran had restrictive lung disease (rather than 
asthma), it was not due to asbestos, based on his clinical 
examination of the veteran's lungs (no crackles) and 
pulmonary function tests.  Further, a CT-scan of the lungs 
performed in association with the VA examination showed no 
evidence of interstitial lung disease or asbestosis.  

As to whether the veteran might have reactive lung disease 
associated with toxic exposure to chemicals during service, 
the VA examiner acknowledged that reactive airway disease 
syndrome (RADS) can be a result of toxic volatile chemicals; 
however, he noted, this usually occurs soon after the 
exposure, rather than, as in this case, approximately 23 
years after service.  

The June 2006 VA examiner's opinion is detailed, and is based 
on a CT-scan of the chest and pulmonary function testing, and 
a review of the claims file.  He provided a detailed history, 
detailed clinical findings, and a well-reasoned rationale.  
By contrast, the opinion of Dr. S. was conclusory and without 
rationale, and without the benefit of a review of the service 
medical records and other evidence associated with the claims 
file.  Further, the opinion of Dr. S. is not premised on an 
accurate history.  The February 2005 opinion of Dr. S. was 
premised in part on the ground that the veteran had never 
been a smoker.  By contrast, private treatment records from 
January 2002 clearly include a report by the veteran that he 
smoked on and off some 10 to 15 years earlier, and at the 
time of the VA examination in June 2006, the veteran reported 
that he had quit tobacco 28 years earlier.  With these 
factors in mind, the Board finds that the opinion of the June 
2006 VA examiner is of much greater probative weight than the 
medical opinion of Dr. S.  

The veteran is competent to provide testimony as to 
continuity of symptomatology since service.   See 38 C.F.R. § 
3.159(a)(2); Duenas v. Principi, 18 Vet. App. 512, 518 (2004) 
(veteran competent to testify as to experiencing symptoms of 
diagnosed heart disease from time of separation from service 
until the present); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (veteran competent to testify that he 
experienced ringing in his ears in service and had 
experienced ringing in his ears ever since service).   On 
this point, the Board notes, that by his own account, the 
veteran's current respiratory symptoms began in the mid to 
late 1990's, many years after service.  See the June 2006 VA 
examination report.  The Board acknowledges the veteran's 
assertion that he currently has a respiratory disability as a 
result of his exposure to toxic chemical and asbestos during 
service.  However, the veteran, as a lay person, is not 
competent to provide medical opinions, and his assertions as 
to opinions on matters of medical diagnosis or causation that 
require medical expertise carry no probative weight.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), Moray v. 
Brown, 5 Vet. App. 211 (1993).  

In sum, the veteran may have had allergy and hay fever prior 
to service, as noted by history at enlistment, but there is 
no evidence of related symptoms during service.  Although the 
veteran likely had some exposure to asbestos fiber during 
service, a preponderance of the evidence demonstrates that 
the veteran's remote onset of asthma, reactive airway 
disease, or restrictive airway disease, however diagnosed, is 
not related to, caused, or aggravated by such exposure.  The 
veteran may also have been exposed to certain toxic 
substances during service, but it is unlikely that such 
exposure played any part in the remote onset of the veteran's 
respiratory disorder, because, in the opinion of the June 
2006 VA examiner, symptoms from such exposure should be 
rather immediate (unlike exposure to asbestos fibers).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a respiratory disability, 
alternatively diagnosed as asthma, reactive airway disease, 
or restrictive lung disease, as having either been incurred 
in or aggravated by incidents of military service.  



ORDER

Entitlement to service connection for a lung disorder, 
alternatively diagnosed as asthma, reactive airway disease, 
or restrictive lung disease, is denied.



	                        
____________________________________________
	S. L. HIGGS 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


